758 F.2d 652
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PENNY BARKER, PLAINTIFF-APPELLANT,v.SECRETARY OF HEALTH AND HUMAN SERVICES, DEFENDANT-APPELLEE.
NO. 84-3356
United States Court of Appeals, Sixth Circuit.
2/19/85

ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OHIO
BEFORE:  LIVELY, Chief Judge; ENGEL, Circuit Judge, and RUBIN, District Judge.*
PER CURIAM.


1
This is an appeal by the plaintiff from judgment of the district court affirming a decision of the Secretary which denied plaintiff's application for social security disability benefits.  The plaintiff quit working in 1975 to be able to spend more time with her children.  In 1976 she began to have neurological symptoms which were ultimately diagnosed as multiple sclerosis.  In 1978 and 1979 plaintiff experienced severe migraine headaches, but these were never definitely associated with multiple sclerosis.  Plaintiff's period of insured status under the Social Security Act expired on December 31, 1980.


2
The administrative law judge recognized that plaintiff had multiple sclerosis, but found that she had not established disability within the meaning of the Act prior to the expiration of her insured status.  In 1983 the plaintiff's primary treating physician, who was Board certified in family practice, stated that plaintiff was totally disabled as defined by the Act prior to December 31, 1980.  The administrative law judge found that several neurologists who examined plaintiff between 1977 and 1980 gave opinions which supported a finding that, though suffering from multiple sclerosis, the plaintiff retained the ability to perform sedentary work.  The appeals council denied review, making the decision of the administrative law judge the final decision of the Secretary.  The district court affirmed that decision.


3
On appeal the plaintiff argues that the administrative law judge offset against the positive testimony of plaintiff's treating physician 'bits and pieces' of the testimony of a neurologist and failed to consider the record as a whole.  Our examination of the record reveals that at least three neurologists, who were chosen by plaintiff's treating physician, concluded after examining plaintiff that she was not totally disabled during the period prior to December 31, 1980.  Neither the district court nor this court is permitted to ignore such evidence offered by qualified physicians.


4
Upon examination of the whole record we conclude that the decision of the Secretary is supported by substantial evidence.  Much of the plaintiff's evidence and argument was directed to her condition after December 31, 1980, but under the provisions of the Social Security Act her coverage expired on that date.


5
The judgment of the district court is affirmed.



*
 The Honorable Carl Rubin, Chief Judge, United States District Court for the Southern District of Ohio, sitting by designation